Citation Nr: 9908151	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-27 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Boise, Idaho.

The Board notes that during the course of this appeal the 
interested party in the case, the veteran's child, attained 
the age of majority.  Therefore, the Board has listed the 
veteran's child as the appellant in this appeal.  But see 
38 C.F.R. § 13.58 (1998).


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301 (1998).

Generally, suicide may constitute willful misconduct if the 
act of self-destruction is intentional; however, a person of 
unsound mind is incapable of forming an intent and it is a 
constant requirement for favorable action that the 
precipitating mental unsoundness be service connected.  See 
38 C.F.R. § 3.302(a) (1998).  Evidence of mental condition 
includes whether a person, at the time of suicide, was so 
unsound mentally that he or she did not realize the 
consequence of such an act, or was unable to resist such 
impulse; in addition, the act of suicide or a bona fide 
attempt is considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  See 38 C.F.R. 
§ 3.302(b).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It is not 
determinative unless it is the cause of disability or death.  
38 C.F.R. § 3.1(n) (1998).

Service connection can also be granted for chronic diseases, 
including psychoses, which become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (1998).  

In order to establish service connection for the cause of a 
veteran's death, the evidence must establish that a service-
connected disease or injury either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d) (1998).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  

In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  



Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).



Factual Background

Service medical records show the veteran reported frequent 
trouble sleeping and depression and excessive worry in his 
July 1975 report of medical history.  The examiner noted the 
veteran had no previous problems, and that the present 
symptoms were possibly due to incarceration.  The veteran's 
July 1975 separation examination revealed a normal clinical 
psychiatric evaluation.  Additional service medical records 
are negative for complaint or treatment for any psychiatric 
disorders.

In a July 1988 application for VA benefits, the veteran 
reported a disability as a result of mental problems.  He 
noted private medical treatment had been provided by Dr. R. 
since May 1988.

Private medical records dated from January 1986 to April 
1988, including treatment from Dr. R., note diagnoses and 
treatment for psychiatric disorders.  An April 1987 report 
included a diagnosis of undifferentiated schizophrenia, in 
remission, and noted the veteran had been treated in 
Calaveras County for this disorder over the past several 
years.  A February 1988 admission report noted the veteran 
had a 6 year history of psychiatric treatment.  It was noted 
the onset of dysfunction was gradual and occurred while the 
veteran was "living away from home in his street drug 
days."  

Hospital records dated from November 1988 to March 1989 
include diagnoses of chronic paranoid schizophrenia, 
psychoactive substance abuse and alcohol abuse.  A November 
1988 psychosocial history evaluation noted the veteran was 
believed to have been "mentally ill since about 1982 when he 
became deluded that he was on a mission for God."  

The veteran's death certificate reported he died as a result 
of a gunshot wound to the head on March [redacted], 1992.  
The manner of death was suicide.

In a notice of disagreement, R.H., the appellant's mother, 
stated that her relationship with the veteran lasted from 
1973 to 1981.  She stated the veteran was fine when he 
entered service, but was mentally disabled after being 
released and that his mental status worsened over the years.  
She also stated that she believed the veteran's death by 
suicide was due to his mental illness which began after he 
entered service in 1974.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, 5 Vet. App. at 92.  Because the appellant has 
failed to meet this burden, the Board finds that her claim 
for service connection for the cause of the veteran's death 
is not well grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
her lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  
Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the appellant's claim not well 
grounded.




Based on the evidence currently of record, the Board finds 
the appellant has submitted no competent evidence 
demonstrating the veteran's cause of death by suicide was 
caused or was substantially related to a disease which had 
its onset during active service, or which was manifest to a 
degree of 10 percent within one year of his discharge from 
service.  

The only evidence of a disability related to active service 
resulting in the veteran's death by suicide is lay opinion.  
While lay persons are competent to testify as to symptoms the 
veteran experienced, they are not competent to provide an 
opinion or diagnosis because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinions of record are an 
insufficient basis to find the claim well grounded.  
Espiritu.  Accordingly, as a well grounded claim must be 
supported by evidence, not merely allegations, Tirpak, the 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.


Although the appellant's service representative argued that 
additional medical evidence may exist, the Board finds that 
post service medical evidence to well ground this claim has 
not been identified with the requisite specificity to warrant 
additional development.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the doctrine of reasonable doubt has no application to her 
case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

